Case 2:20-cv-02057-MEF Document 28                 Filed 05/18/21 Page 1 of 1 PageID #: 1762




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

JAMI SPANGLER,                                                                          PLAINTIFF
ON BEHALF OF J. C.

V.                             CIVIL NO. 2:20-cv-02057-MEF


ANDREW M. SAUL, Commissioner,
Social Security Administration                                                        DEFENDANT

                                       FINAL JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration regarding

her application for Supplemental Security Income. The parties have consented to entry of final

judgment by the United States Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with

any appeal to the Court of Appeals for the Eighth Circuit. The Court, having reviewed the record,

the administrative transcript, the briefs of the parties, the applicable law, and oral argument having

been waived, finds as follows, to-wit:

       For the reasons announced by the Court on the record on May 14, 2021, the Court finds

that the decision of the Commissioner of Social Security is not supported by substantial evidence,

and the same is hereby reversed and remanded for further proceedings not inconsistent with the

Court’s ruling pursuant to sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED this the 18th day of May 2021.

                                                      /s/ Mark E. Ford
                                                      HON. MARK E. FORD
                                                      UNITED STATES MAGISTRATE JUDGE
